In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

Nos. 03-2203, 03-2277 & 03-2278
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                               v.


JESSE T. BUCHANAN,
                                         Defendant-Appellant.

                        ____________
           Appeals from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
 Nos. 02 CR 46, 95 CR 54, 96 CR 14—John Daniel Tinder, Judge.
                        ____________
  ARGUED FEBRUARY 26, 2004—DECIDED MARCH 25, 2004
                   ____________



 Before BAUER, POSNER, and KANNE, Circuit Judges.
  BAUER, Circuit Judge. Jesse T. Buchanan sold cocaine to
a government informant on four occasions during February
and March of 2002; each transaction involved one ounce of
cocaine. Buchanan was arrested on March 12, 2002. That
same day a search of his girlfriend’s apartment revealed
numerous plastic baggies containing either a “white
powdery substance” or an “off white rock like substance.”
On December 11, 2002 Buchanan was convicted of posses-
sion and distribution of cocaine.
  At the sentencing hearings the district court determined
that, of the substances found in the baggies at the apart-
2                            Nos. 03-2203, 03-2277 & 03-2278

ment, 157.1 grams was “cocaine base” or “crack”.1 Under the
Federal Sentencing Guidelines, crack is subject to sig-
nificantly higher offense levels than cocaine. As a result of
the Judge’s determination, Buchanan’s base offense level
was 34 and he was sentenced to 400 months in prison.
Buchanan appeals his sentence; we affirm.


                           Discussion
  Buchanan appeals his sentence for two reasons: (1) he
believes the district court did not make sufficient factual
findings during sentencing; and (2) he believes the govern-
ment failed to prove by a preponderance of the evidence
that the 157.1 grams of cocaine base attributed to him was
crack.


    I. Sufficiency of District Court Findings
  We review the first issue (whether the district court failed
to follow proper procedure) de novo. United States v. Taylor,
135 F.3d 478, 481 (7th Cir. 1998). Buchanan argues that
the district court failed to make sufficient factual findings
when it determined that the substance found at the apart-
ment was crack, and not cocaine. Federal Rule of Criminal
Procedure 32 requires the district court to make a factual


1
   The Guidelines actually create punishment for “cocaine base.”
The Guidelines go on to state, “ ‘Cocaine base,’ for the purposes of
this guideline, means ‘crack.’ ‘Crack’ is the street name for a form
of cocaine base, usually prepared by processing cocaine hydrochlo-
ride and sodium bicarbonate, and usually appearing in a lumpy,
rocklike form.” U.S.S.G. § 2D1.1(c), App. Note D. It is unclear to
this court whether crack is synonymous with cocaine base, or
merely a subset of it, however resolution of that issue is not
necessary at this time because it is clear that the substance in
question here was crack.
Nos. 03-2203, 03-2277 & 03-2278                                 3

finding on any “disputed portion of the presentence report”
that will affect sentencing. We note that there are “no
magic words” that the district court must use in making its
findings. United States v. McKinney, 98 F.3d 974, 982 (7th
Cir. 1996). Additionally, “[a]ll that is required for the
district court to comply with its obligation . . . is that it give
enough reasoning to allow the reviewing court to evaluate
its decision.” United States v. Chatmon, 324 F.3d 889, 893
(7th Cir. 2003).
  This case bears similarity to the facts we examined in
Chatmon. 324 F.3d at 889. In that case the defendant
appealed the district court’s finding regarding the quantity
of crack he possessed. In affirming the district court’s
finding we stated, “the district court’s explanation, after
hearing extended argument from the parties, that it ‘relied
on the trial testimony in this matter for . . . determination
of drug quantity’ is adequate to allow for appellate review,
and so we need not remand for further findings.” Id. at 893;
see also United States v. Brumfield, 301 F.3d 724, 735 (7th
Cir. 2002) (holding district court’s adoption of the pre-
sentence report constitutes sufficient findings).
  As in Chatmon, here the district court stated, “[t]here
is clear evidence in the record that the—approximately
157.1 grams of materials found in the middle top dresser
drawer . . . was crack cocaine.” (Br. of Defendant-Appellant
at app. 17.) In this case we find the district court’s reliance
on the record adequate. At trial, the government presented
the testimony of a forensic chemist who stated the 157.1
grams of cocaine base in question was “suitable for smok-
ing” (unlike cocaine) and would be referred to on the street
as “crack.” In addition to the chemist’s testimony, the
government presented the testimony of an officer who
described the substance, and provided a videotape display-
ing the substance.
 Buchanan did not present evidence that the substance
was not crack, but rather attacks inconsistencies in the
4                         Nos. 03-2203, 03-2277 & 03-2278

chemist’s testimony. Specifically, Buchanan argues that the
chemist’s testimony was “unreliable” because he described
the substance in question saying, “It was in more of a rock
like form, a compressed powder form.” Br. of Defendant-
Appellant at 11. While this description is rather unclear
and not particularly helpful in telling the court whether the
substance was crack or cocaine (crack being rock-like, and
cocaine being a powder), we note that the remainder of the
chemist’s testimony unequivocally identifies the substance
as crack, and not cocaine, by describing its chemical
content, melting point and street name, among other
things. See Br. of Defendant-Appellant at 12 (providing a
transcript of the testimony). Because of this, we do not find
the chemist’s testimony to be unreliable. The district court
could properly rely on the evidence in the record in finding
the substance to be crack for purposes of sentencing.


    II. Preponderance of the Evidence
  Buchanan also believes that the prosecution failed to
prove by a preponderance of evidence at sentencing that the
157.1 grams of cocaine base attributed to him was crack.
We review the district court’s factual findings for clear
error. United States v. Earnest, 185 F.3d 808, 811 (7th Cir.
1999).
  Buchanan argues that although the government pre-
sented evidence that the substance was crack, it did not
present enough evidence. We disagree. The government’s
evidence consisted of a forensic chemist who testified the
chemical composition of the substance was that of crack, an
officer who described the physical appearance of the
substance as resembling crack, and a videotape showing the
substance in question. Buchanan argues that the inconsis-
tency in the chemist’s testimony and a statement made by
Buchanan to the governmental informant that he “didn’t
mess with [crack]” overcomes the government’s case. In
Nos. 03-2203, 03-2277 & 03-2278                           5

reviewing for clear error, we find that the district court’s
finding that Buchanan was in possession of crack was not
error, clear or otherwise, and accordingly, we AFFIRM.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-25-04